             IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       WESTERN DIVISION

ARGONAUT-MIDWEST                             )
INSURANCE COMPANY,                           )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )   CIVIL ACTION FILE NO.
                                             )   5:19-cv-00239
MOHAMMED HASAN ODEH and                      )
MAYSON ENTERPRISE, LLC,                      )
                                             )
      Defendants.                            )

             COMPLAINT FOR DECLARATORY JUDGMENT

      Plaintiff Argonaut-Midwest Insurance Company (AMIC) files this Complaint

for Declaratory Judgment.

                                    PARTIES

                                        1.

      AMIC is incorporated under the laws of Illinois with its principal place of

business in Illinois. AMIC seeks a declaration of its coverage obligations, if any,

owed under a commercial auto insurance policy.

                                        2.

      Defendant Mohammed Hasan Odeh is a citizen of North Carolina who seeks

coverage from AMIC for claims arising from an auto collision. Odeh may be served

at his residence at 3012 Britmass Drive, Raleigh, North Carolina 27676.



         Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 1 of 13
                                          3.

      Defendant Mayson Enterprise, LLC is a citizen of North Carolina, where its

sole member Odeh is a citizen, and also seeks coverage from AMIC for claims

arising from an auto collision. Mayson may be served through its registered agent

Mohammed Odeh at 3012 Britmass Drive, Raleigh, North Carolina 27676.

                                  JURISDICTION

                                          4.

      There is complete diversity of citizenship between Plaintiff, who is a citizen

of Illinois for purposes of federal court jurisdiction, and Defendants who are citizens

of North Carolina for purposes of federal court jurisdiction.

                                          5.

      Upon information and belief, the amount in controversy exceeds $75,000.

                                          6.

      This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. Section 1332.

                                          7.

      Defendants are each subject to the personal jurisdiction of this Court.




                                    -2-
          Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 2 of 13
                                        8.

      There is an actual case or controversy regarding AMIC’s coverage

obligations, if any, under a commercial auto insurance policy supporting a

declaratory judgment pursuant to 28 U.S.C. Section 2201.

                                        9.

      Venue is proper in the Western Division of the Eastern District of North

Carolina, where defendants reside. 28 U.S.C. Section 1391.

                                     FACTS

                                       10.

      Defendants claim that Odeh was operating a 2011 Lotus Evota on April 4,

2017, when he was involved in an automobile accident with a vehicle operated by

Julie Moore.

                                       11.

      Defendants promptly made a claim against GEICO Insurance Company, the

liability carrier for Julie Moore, seeking to recover for both damage to the vehicle

and injuries sustained by Odeh.

                                       12.

      By letter dated April 6, 2017 -- just two days after the accident occurred --

GEICO advised Defendants that “the Property Damage arising out of this accident




                                   -3-
         Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 3 of 13
may exceed the Property Damage limits of our insured’s policy.” A true and

complete copy of GEICO’s letter is attached as Exhibit A.

                                         13.

      On September 26, 2018, Odeh executed a release of the property damage

claim in exchange for the $25,000 limit available under Moore’s policy issued by

GEICO. A true and complete copy of Defendants’ release of the property damage

claim is attached as Exhibit B.

                                         14.

      Separate from the property damage claim, Odeh has made a claim for his

injuries allegedly sustained in the accident. As of the date of the filing of this civil

action, Odeh is continuing to pursue his claim against Moore for his injuries with

GEICO.

                                         15.

      Odeh first notified AMIC of the accident on December 18, 2018, when he

stated he wanted to make “an underinsured claim” under a Policy issued to Mayson

as the named insured, an automobile dealership that Odeh owns. The notification

was over 20 months after the accident occurred and almost 2 months after Odeh

signed the release of his property damage claim with GEICO. Odeh provided the

notice the day after he had resolved a separate claim against AMIC for uninsured

coverage.



                                      -4-
            Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 4 of 13
                                        16.

      Odeh’s stated reason for the delay in notice to AMIC was that he was not

aware until that time that Moore’s limits were insufficient to resolve his claims.

                                        17.

      AMIC conducted an investigation during which it learned that Odeh had

purchased the Lotus in December 2016 from Automania, LLC and continued to own

and possess the vehicle until April 2018, when he transferred the title to Rafael

Lopez. A true and complete copy of the Title Certification by the North Carolina

Division of Motor Vehicles is attached as Exhibit C.

                                        18.

      As part of its investigation, AMIC asked Odeh to sign a release of his medical

records so it could evaluate his claim for injuries arising from the accident.

However, Odeh repeatedly refused to execute the medical release requested by

AMIC.

                                        19.

      On May 6, 2019, Odeh asserted that he also seeks collision coverage under

the Policy.

                                        20.

      On May 17, 2019, AMIC advised Odeh that the claims for property damage

to the Lotus and for his injuries were not covered by the terms of the Policy issued



                                    -5-
          Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 5 of 13
to Mayson and that he had breached notice and cooperation provisions in the Policy

that were conditions precedent to coverage. A true and complete copy of AMIC’s

letter of May 17, 2019, is attached as Exhibit D.

                     INSURANCE POLICY PROVISIONS

                                        21.

      AMIC issued Commercial Auto Policy No. GP8228913 to Mayson as the

named insured for the period of August 12, 2016, to August 12, 2017. A true and

complete copy of the Policy is attached as Exhibit E.

                                        22.

      The Policy was delivered in North Carolina such that its terms are construed

under North Carolina law.

                                        23.

      The GARAGE COVERAGE FORM in the Policy contains conditions that

must be satisfied before coverage can be provided, including requirements that

AMIC receive “prompt notice of the accident;” that the insured “[c]ooperate with

[AMIC] in the investigation or settlement of the claim;” and that the insured

“[a]uthorize [AMIC] to obtain medical records or other pertinent information.”

                                        24.

      The GARAGE COVERAGE FORM provides “collision coverage” as

follows:



                                     -6-
           Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 6 of 13
             We will pay for ‘loss’ to a covered ‘auto’ or its equipment under:
                                            ***
             c. Collision Coverage

             Caused by:

           (1) The covered “auto’s” collision with another object; or
           (2) The covered “auto’s” overturn.

                                        25.

      For purposes of collision coverage, “covered auto” is defined by reference to

Symbol 31 in the Declarations page which in turn is defined in the GARAGE

COVERAGE FORM as “[any ‘autos’ and the interests in these ‘autos’ described in

Item Seven of the Declarations.” Item Seven, in turn, indicates that Physical Damage

coverage applies to “[y]our interest in covered ‘autos’ you own.”

                                        26.

      The GARAGE COVERAGE FORM provides that “[t]hroughout this policy

the words ‘you’ and ‘your’ refer to the Named Insured shown in the Declarations.”

                                        27.

      The term “loss” is defined in the GARAGE COVERAGE FORM as “direct

and accidental loss or damage. But for Garagekeepers Coverage only, ‘loss’ also

includes any resulting loss of use.”




                                    -7-
          Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 7 of 13
                                          28.

      The terms of the GARAGE COVERAGE FORM are modified by an

endorsement    entitled   NORTH      CAROLINA       UNINSURED        MOTORISTS

COVERAGE (UM Form) which grants the following coverage:

      We will pay all sums the "insured" is legally entitled to recover as
      compensatory damages from the owner or driver of;
      a. An "uninsured motor vehicle" because of "bodily injury" sustained
         by the "insured" and caused by an "accident"; and
      b. An "uninsured motor vehicle", as defined in Paragraphs a. and c. of
         the definition of "uninsured motor vehicle", because of "property
         damage" caused by an "accident".
         The owner's or driver's liability for these damages must result from
         the ownership, maintenance or use of the "uninsured motor vehicle".
                                          29.

      The term “insured” in the UM Form in defined as follows when the named

insured is a limited liability company:

      a. Anyone “occupying” a covered “auto” or temporary substitute for a
         covered “auto.” The covered “auto” must be out of service because
         of its breakdown, repair, servicing, “loss” or destruction.
      b. Anyone for damages he or she is entitled to recover because of
         “bodily injury” sustained by another “Insured.”
      c. The Named Insured for “property damage” only.
                                          30.

      For purposes of the UM Form, the term “covered autos” is referenced in the

declarations page of the Policy as Symbol 26, which is defined in the GARAGE

COVERAGE FORM as:


                                   -8-
         Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 8 of 13
      Only those “autos” you own that because of the law in the state where
      they are licensed or principally garaged are required to have and cannot
      reject Uninsured Motorist Coverage. This includes those “autos” you
      acquire ownership of after the policy begins provided they are subject
      to the same state uninsured motorists requirement.

                                        31.

      The term “uninsured motor vehicle” for purposes of the UM Form includes

an “underinsured motor vehicle” defined as follows:

         An underinsured motor vehicle is a land motor vehicle or "trailer
         for which the sum of all bodily injury liability bonds or policies
         at the time of an "accident" provides at least the amounts required
         by the North Carolina Motor Vehicle Safety and Responsibility
         Act, but their limits are either
         (1) Less than the limits of underinsured motorists coverage
            applicable to a covered "auto" that the Named Insured owns
            involved in the "accident";
         (2) Less than the limits of this coverage, If a covered "auto" that
            the Named Insured owns is not involved in the "accident"; or
         (3) Reduced by payments to others injured in the "accident" to
            an amount which Is less than the Limit of Insurance for this
            coverage.
         However, an underinsured motor vehicle does not include a
         "covered auto" unless the limit of Uninsured Motorists
         Coverage shown in the Declarations or Schedule is greater than
         the Limit of Insurance for Liability Coverage shown In the
         Declarations of this policy.
                                        32.

      Consistent with North Carolina law, there is no underinsured coverage for

claims of property damage in the UM Form. See N.C. GEN .STAT. § 20-279.21.




                                   -9-
         Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 9 of 13
                                         33.

       The UM Form provides underinsured coverage for claims of bodily injury

only if:

           a. The limits of any applicable liability bonds or policies have been
              exhausted by payment of judgments or settlements; or
           b. A tentative settlement has been made between an "insured" and the
              Insurer of a vehicle described in Paragraph b. of the definition of
              "uninsured motor vehicle" and we:
              (1) Have been given prompt written notice of such tentative
                  settlement; and
              (2) Advance payment to the "insured" in an amount equal
                  to the tentative settlement within 30 days after receipt
                  of notification.


 COUNT I – BREACH OF CONDITIONS PRECEDENT TO COVERAGE

                                         34.

       Defendants breached the notice provision in the Policy by failing to notify

AMIC “promptly” of the accident of April 4, 2017. Instead, AMIC’s first notice was

on December 18, 2018, the day after Defendants had resolved a separate claim with

AMIC.

                                         35.

       By refusing to execute a release of Odeh’s medical records despite repeated

requests by AMIC, Defendants breached the Policy conditions that they cooperate

with AMIC in the investigation of the claim and that they authorize AMIC to obtain

medical records.

                                     - 10 -
           Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 10 of 13
                                         36.

        Defendants’ breaches of these conditions was not in good faith. Alternatively,

AMIC has been materially prejudiced in its ability to investigate Defendants’ claims

for coverage.

                                         37.

        The Court should declare that AMIC does not owe coverage for Defendants’

claims due to lack of full compliance with the conditions precedent to coverage in

the Policy.

                   COUNT II – ABSENCE OF SUBSTANTIVE
                     COVERAGE UNDER THE UM FORM

                                         38.

        Defendants are not “insureds” as defined in the UM Form because the Lotus

does not meet the definition of a “covered auto” within the Policy.

                                         39.

        Even if Defendants were “insureds” as defined in the UM Form, there are no

provisions for underinsured coverage for claims of property damage in the UM

Form.

                                         40.

        Even if Defendants were “insureds” as defined in the UM Form, AMIC would

not owe coverage because the bodily limit of the GEICO policy has not been

exhausted.

                                    - 11 -
          Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 11 of 13
                                        41.

      In the alternative that Defendants’ breaches of the Policy conditions do not

void coverage, the Court should declare that AMIC does not owe coverage pursuant

to the provisions of the UM Form.

           COUNT III – ABSENCE OF COLLISION COVERAGE

                                        42.

      The Lotus is not a “covered auto” within the scope of the collision coverage

provided by the GARAGE COVERAGE FORM.

                                        43.

      Defendants cannot show that they have sustained a “loss” compensable under

the collision coverage provision in the Policy.

                                        44.

      In the alternative that Defendants’ breaches of the Policy conditions do not

void coverage, the Court should declare that AMIC does not owe collision coverage

under the Policy.

                                        45.

      WHEREFORE, based on the terms and conditions in the Policy (whether

expressly mentioned in this Complaint or not), as well as under relevant legal

principles and public policy considerations, AMIC seeks the following:




                                   - 12 -
         Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 12 of 13
(a)   A declaration that AMIC owes no coverage obligation to Defendants

      for their claims arising from the accident of April 4, 2017;

(b)   A jury to resolve all issues so triable; and

(c)   Such other and further relief as is just and proper under the

      circumstances.

                                 FREEMAN MATHIS & GARY, LLP

                                 /s/ Philip W. Savrin
                                 Philip W. Savrin
                                 Pro hac vice
                                 100 Galleria Parkway, Suite 1600
                                 Atlanta, GA 30339
                                 (770) 818-0000
                                 psavrin@fmglaw.com
                                 Georgia Bar No. 627836


                                 LAW OFFICES OF JAMES R.
                                 HUBBARD, PLLC

                                 /s/ James R. Hubbard
                                 James R. Hubbard
                                 2308 Environ Way
                                 Chapel Hill, NC 27517
                                 (919) 928-0367
                                 jhubbard@hubbard-law.com
                                 North Carolina Bar No. 13196

                                 Attorneys for Plaintiff




                            - 13 -
  Case 5:19-cv-00239-D Document 1 Filed 06/12/19 Page 13 of 13
